            Case 1:20-cv-00096-ACA Document 62 Filed 11/13/20 Page 1 of 4                                 FILED
                                                                                                 2020 Nov-13 PM 07:27
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 EASTERN DIVISION

MICHAEL C. THREATT,                            )
                                               )       Civil Action No.
       Plaintiff,                              )
                                               )       20-CV-00096-ACA
v.                                             )
                                               )
SYLACAUGA HOUSING                              )
AUTHORITY,                                     )
                                               )
       Defendant.                              )

                            PLAINTIFF’S MOTION RESPONSE TO
                            DISQUALIFY WINSTON COOKS, LLC

       COMES NOW, the undersigned attorney of record (Roderick T. Cooks) , and responds to

the Defendants’ Motion to Disqualify as follows:

       1.        On January 20, 2020, the Plaintiff filed the instant lawsuit against the Sylacauga

Housing Authority. [Doc.#1].

       2.        On February 25, 2020, undersigned counsel filed a Notice of Appearance on behalf

of himself and his firm on behalf of the Plaintiff. [Doc.#15].

       3.        Prior to entering into this case on February 25, 2020, undersigned counsel and his

firm, Winston Cooks, LLC, had no involvement in the Plaintiff’s action. Furthermore, undersigned

counsel nor his firm have no personal knowledge of any legal matters related to the Sylacagua

Housing Authority. Moreover, the undersigned still does not have any personal knowledge of any

legal matters related to any representation of the Sylacauga Housing Authority prior to he and his

firm entering into this case. Undersigned counsel will testify to the same in any hearing convened

by this Court.
            Case 1:20-cv-00096-ACA Document 62 Filed 11/13/20 Page 2 of 4




       4.       Federal common law govern motions to disqualify. Herrmann v. GutterGuard, Inc.,

199 Fed.Appx. 745, 752 (11th Cir.2006) (per curiam). “The party bringing the motion to disqualify

bears the burden of proving the grounds for disqualification.” Id. Because a “disqualification order

‘is a harsh sanction, often working substantial hardship on the client,’ ” it should “ ‘be resorted to

sparingly.’ ” Id. (quoting Norton v. Tallahassee Mem'l Hosp., 689 F.2d 938, 941 n. 4 (11th

Cir.1982)).

       5.       Sylacauga Housing Authority's request that any alleged conflict be given an

expansive automatic “irrebuttable presumption” imputed to co-counsel, Rod Cooks and Lee

Winston, is contradicted by Brennan’s Inc. v. Brennan's Restaurants, LLC, 590 F.2d 168, 174 (5th

Cir. 1979), which is cited by the Defendants.

       6.       The court held that, “If the court finds that Mr. Wegmann previously represented

plaintiff and defendants jointly, we can see no reason why Mr. Sprung should be disqualified. As

between joint clients there can be no “confidences” or “secrets” unless one client manifests a

contrary intent. See Garner v. Wolfinbarger, 430 F.2d 1093, 1103 (5th Cir. 1970), Cert. denied, Sub

nom. Garner v. First American Life Insurance Co., 401 U.S. 974, 91 S.Ct. 1191, 28 L.Ed.2d 323

(1971); ABA Code of Professional Responsibility, DR 4-101 (1970). Brennan’s, Inc. v. Brennan’s

Restaurants, Inc., at 173. Defendants’ motion seeks to deprive Mr. Threatt of any counsel and

render him pro-se.

       7.       Undersigned counsel has not reviewed or discussed any privileged or confidential

information regarding any representation of the Sylacauga Housing Authority. Undersigned has not

discussed or reviewed any privileged or confidential information obtained by any alleged

representation of the Sylacauga Housing Authority.


                                                  2
         Case 1:20-cv-00096-ACA Document 62 Filed 11/13/20 Page 3 of 4




       Based on the foregoing, undersigned counsel requests that any disqualification not be

imputed to him or his firm.

                                                        Respectfully submitted,

                                                        /s/ Roderick T. Cooks
                                                        Roderick T. Cooks
                                                        Attorney for the Plaintiff

OF COUNSEL:
WINSTON COOKS, LLC
505 20th Street North
Suite#815
Birmingham, AL 35203
(205) 502-0970 telephone
(205) 278-5876 facsimile
email: rcooks@winstoncooks.com

The Rice Firm, LLC
www.thericefirmllc.com
420 20th Street North-Suite 2200
Birmingham, Alabama 35203
Office: 205.618.8733 ext. 101
Mobile: 256.529.0462
Fax: 888.391.7193




                                             3
         Case 1:20-cv-00096-ACA Document 62 Filed 11/13/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing document on all persons listed
below via the Court’s CM/ECF filing system:

Brandi B. Frederick
Attorney for Defendants Sylacauga Housing Authority,
Patrick Lozito, Matt Hubbard, James Adams,
and Phillip Morris
Austill Lewis Pipkin & Maddox, P.C.
600 Century Park South, Suite 100
Birmingham, AL 35226
bfrederick@maplaw.com
(205) 870-3767 phone
(205) 870-3768 fax

Barry V. Frederick
Attorney For Defendant Alma Jean Cook
The Frederick Firm
5409 Trace Ridge Lane
Birmingham, Alabama 35244
Email: barry@frederickfirm.net
Phone: (205) 739-0043
Fax: (205) 739-0044

C. David Stubbs
Attorney For Defendant Mayor Jim Heigl
OF COUNSEL:
Stubbs, Sills & Frye P.C.
1724 South Quintard Avenue
Anniston, AL 36202
Phone: (205) 835-5050
david-ssf@cableone.net

       Done this the 13th day of November, 2020.

                                                           /s/Roderick T. Cooks
                                                           Of Counsel




                                               4
